            Case 5:19-cv-00834-DAE Document 87 Filed 07/06/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                                 §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §          5-19-CV-00834-DAE
                                                   §
JOHN DOE INFRINGER USING IP                        §
ADDRESS 70.121.72.191;                             §
                                                   §
       Defendant.                                  §
                                                   §

                          PLAINTIFF’S MOTION TO EXTEND
                      DEADLINE TO REVIVE CORPORATE STATUS

       Plaintiff/Counter-Defendant, Malibu Media, LLC (“Plaintiff”), by and through

undersigned counsel, moves to extend the deadline to revive its corporate status by a period of

sixty (60) days, or through and including September 7, 2021. In support, the Plaintiff states as

follows:

       1.       On March 19, 2021, the Defendant/Counter-Plaintiff filed a Motion (Doc. No. 79)

to amend his pleading to assert new claims and defenses based on the suspension of the Plaintiff’s

corporate standing by the California Franchise Tax Board (“FTB”).

       2.       On May 7, 2021, the Court entered an Order (Doc. No. 84) denying the Motion and

affording the Plaintiff a period of 60 days to revive its corporate statute with the FTB.

       3.       Subsequent to the entry of the Order, the Plaintiff has worked diligently with its

outside accounting firm to revive its corporate status with the FTB. To that end, the Plaintiff has

(i) engaged in written and oral correspondence with the FTB agent assigned to the file, (ii) obtained

a preliminary determination of the actions the FTB requires to be taken to revive its corporate

status, and (iii) begun the process of taking the corrective and/or responsive action needed to revive
            Case 5:19-cv-00834-DAE Document 87 Filed 07/06/21 Page 2 of 3




its corporate standing with the FTB. At present, the Plaintiff’s outside accounting firm is in the

process of preparing the necessary returns for filing with the FTB and, once those returns have

been filed and the outstanding assessments paid, the FTB has informed the Plaintiff that it will be

eligible to petition for revivor with the California Secretary of State. Notwithstanding these

diligent efforts, the Plaintiff needs additional time to prepare and file the necessary tax returns.

       4.       Federal Rule of Civil Procedure 6(b)(1) states that “[w]hen an act may or must be

done within a specified time, the court may, for good cause, extend the time: (A) with or without

motion or notice of the court acts, or if a request is made, before the original time or its extension

expires.” Fed. R. Civ. P. 6(b). Here, good cause exists for the requested extension, as the Plaintiff

requires additional time to take the corrective action necessary to revive its corporate status with

the FTB. Importantly, the Plaintiff worked diligently to revive its corporate status within the initial

period prescribed in the Order, and the relief requested in this motion is submitted in good faith

and not for purposes of delay. Consequently, the Plaintiff requests that the Court provide the

Plaintiff with a sixty (60) day extension during which to take the remaining actions necessary to

revive its corporate status with the FTB.

       WHEREFORE, Plaintiff respectfully requests the Court (1) provide the Plaintiff with a

sixty (60) day extension during which to take the remaining actions necessary to revive its

corporate status with the FTB, and (2) grant the parties such additional relief as is just and proper.

       Dated: July 6, 2021                     Respectfully submitted,

                                               By: /s/ Paul S. Beik
                                               PAUL S. BEIK
                                               Texas Bar No. 24054444
                                               BEIK LAW FIRM, PLLC
                                               8100 Washington Ave.
                                               Suite 1000
                                               Houston, TX 77007
                                               T: 713-869-6975

                                                  2
         Case 5:19-cv-00834-DAE Document 87 Filed 07/06/21 Page 3 of 3




                                             F: 713-868-2262
                                             E-mail: paul@beiklaw.com
                                             ATTORNEY FOR PLAINTIFF


                             CERTIFICATE OF CONFERENCE

       I herby certify that on July 6, 2021, I conferred with opposing counsel, JT Morris,
regarding the relief requested in this motion. The motion is opposed.

                                             By:    /s/ Paul S. Beik
                                                    Paul S. Beik


                                CERTIFICATE OF SERVICE

        I hereby certify that July 6, 2021, I electronically filed the foregoing document with the
Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                             By:    /s/ Paul S. Beik
                                                    Paul S. Beik




                                                3
